Title: From Thomas Jefferson to William C. C. Claiborne, 7 January 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington Jan. 7. 05.
                  
                  My last to you was of Dec. 2. since which I have recieved yours of Octr 27. Nov. 1. 4. 10. 19. & 25. in mine went two blank commissions for the legislative council, and the Secretary of state will by this mail send you two others. you will fill them up at your discretion as nearly as you can on the principles before explained. this of course includes my approbation of the appointments mentioned in your letter as intended to be made. since my last I have learned the death of mr Kirby; and mr John Brown tells me that I may count on mr James Brown not accepting his appointment of judge, but I get this information too late to get things back on their former footing, mr Graham having recieved the appointment of Secretary. what I must request of mr Brown is to act till I can send a successor (waiting however for his resignation naming a future day, as the last of May or June for instance) and I will at the same time send him a commission as Attorney for the district which his brother thinks will coincide with his views more than any other place. I am very much puzzled to find judges who can speak French.
                  A letter recieved yesterday from mr Pinckney dated Madrid Nov. 8. informs that the English minister had that morning recieved his passports to depart without taking leave. this circumstance following the British captures of Spanish vessels renders it certain that war is now going on between those two nations, altho’ no declaration is yet recieved here.
                  Mr. Briggs will have explained to you our purpose of running a mail below the mountains to N. Orleans by Tuckabatché & Fort Stoddart. from this last place to the mouth of Pearl river it must pass thro’ the territory possessed by Spain but claimed by us. Colo. Monroe left London the 8th. of Oct. for Madrid to settle that point. while it is under negociation we think both parties should cautiously refrain from innovating on the present state of things. for this reason we think it proper to ask the consent of the Spanish government. this will be best done by yourself & I presume through the Marquis of Casa Calvo, who seems disposed to interpose usefully between the two governments. I suppose the post will have to pass about 70. miles by land through the territory they hold. Congress have not yet sanctioned the measure, but there is no doubt they will do it. we shall have to open a road from Georgia to Pearl river. but as that will take time, & we want an immediate use of that line, we propose to send immediately, a mail of letters only, excluding printed papers, on horseback, along the most practicable Indian paths. we count on getting the distance from Washington to New Orleans performed in 12. days, as soon as the riders shall have learned the best route. I must therefore pray you to take immediate measures to accomodate this matter with the Spanish officers, & to give me as speedy an answer as possible: as our mail will delay it’s departure on that line only till I get your answer.
                  Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               